Case 1:18-cv-06127-CBA-RML Document 48-2 Filed 07/26/19 Page 1 of 9 PageID #: 501




                        Exhibit B
Case 1:18-cv-06127-CBA-RML Document 48-2 Filed 07/26/19 Page 2 of 9 PageID #: 502




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
     ____________________________________
     MONICA MORRISON,                     )                 CASE NO: 1:18 –cv-06127 (CBA)(RML)
                                          )
                             Plaintiff,   )                                                                )
                                          )
                                          )
                       v.                 )
                                          )
     ROBERT LANGRICK,                     )
                                          )
                             Defendant.   )
     ____________________________________)




         PLAINTIFF MONICA MORRISON'S RESPONSES TO DEFENDANT ROBERT
        LANGRICK’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS


           Pursuant Federal Rule of Civil Procedure 34, Plaintiff, Monica Morrison hereby submits her

    responses to Defendant Robert Langrick’s first Set of Requests for Production of Documents.

                             DEFENDANT’S REQUESTS FOR PRODUCTION
                                  AND PLAINTIFF’S RESPONSES



    REQUEST FOR PRODUCTION NO. 1

              All documents, including but not limited to writings, journals , articles, blog posts, and
              notes, relating in any way to Mr. Langrick or to the Alleged Sexual Assault.


    PLAINTIFF’S RESPONSE NO. 1:


      Ms. Morrison objects to this request to the extent that it seeks documents protected by

    attorney-client privilege, the doctor-patient privilege or the work product doctrine. Subject

    to and without waiving the foregoing general and specific objections, and subject to an

    appropriate time frame limitation approved by the Court, Ms. Morrison states that she will
Case 1:18-cv-06127-CBA-RML Document 48-2 Filed 07/26/19 Page 3 of 9 PageID #: 503




    produce any responsive, non-privileged documents that are in her possession, custody and

    control.


    REQUEST FOR PRODUCTION NO. 2

               All communications with any person concerning Mr. Langrick or the Alleged Sexual
               Assault.


    PLAINTIFF’S RESPONSE NO. 2


      Ms. Morrison objects to this request to the extent that it seeks documents protected by

    attorney-client privilege, the doctor-patient privilege or the work product doctrine. Subject

    to and without waiving the foregoing general and specific objections, and subject to an

    appropriate time frame limitation approved by the Court, Ms. Morrison states that she will

    produce any responsive, non-privileged communications that are in her possession, custody

    and control.


    REQUEST FOR PRODUCTION NO. 3

               All documents related to any mental health or therapy appointments and/or consultations
               you have had from January 1, 2003 to the present, including but not limited to those health
               care consultations referenced in Paragraph 9 of the Complaint. 2017 – FORWARD


    PLAINTIFF’S RESPONSE NO. 3

           Ms. Morrison objects to this request to the extent that it appears to seek only

    documents protected by the doctor-patient privilege. Subject to and without waiving the

    foregoing specific objection, and subject to an appropriate time frame limitation approved

    by the Court, including a limitation on all documents related to any period prior to May 7

    and 8, 2005, Ms. Morrison states that she will produce any responsive, non-privileged

    documents that are in her possession, custody and control.
Case 1:18-cv-06127-CBA-RML Document 48-2 Filed 07/26/19 Page 4 of 9 PageID #: 504



    REQUEST FOR PRODUCTION NO. 4

             All documents and communications related to the "agreement of non-disclosure for silence
             in the exchange of compensation " referenced in your blog post entitled "I Am Not Sorry,"
             at the URL : https://med i um.com/@mon icamorrison/i -am-not -sorry-da048f09cece .


    PLAINTIFF’S RESPONSE NO. 4

           Ms. Morrison objects to this request to the extent that it seeks documents protected

    by attorney-client privilege or the work product doctrine. Subject to and without waiving

    the foregoing general and specific objections, and subject to provision to Ms. Morrison of a

    formal subpoena and/or a court order in proper form, Ms. Morrison states that she will

    produce any responsive, non-privileged communications that are in her possession, custody

    and control and that she will also take any and all steps necessary to comply with the

    confidentiality provisions of the underlying settlement and non-disclosure agreement.


    REQUEST FOR PRODUCTION NO. 5

    All documents and communications related to the "settlements" and "non disclosure agreements"
    referenced in your blog post entitled "Someone Really Doesn't Want You to Read This," at the
    URL:      https://med    ium.com/@monicamorrison/someone-really-doesnt-want-you-to-read-this-
    42e29844fl 65 .


    PLAINTIFF’S RESPONSE NO. 5


           Ms. Morrison objects to this request to the extent that it seeks documents protected

    by attorney-client privilege or the work product doctrine. Subject to and without waiving

    the foregoing specific objections, Ms. Morrison states that she will produce any responsive,

    non-privileged communications that are in her possession, custody and control.


    REQUEST FOR PRODUCTION NO. 6

             All documents and communications related to the "transmedia and collective economic
             justice project" you call "Rape on the Blockchain," as referenced in your blog post
             found at the URL: http://box2076.tem p.domains/ msu n i ve I /rape-on-t he-block chain/.
Case 1:18-cv-06127-CBA-RML Document 48-2 Filed 07/26/19 Page 5 of 9 PageID #: 505



    PLAINTIFF’S RESPONSE NO. 6

           Ms. Morrison states that she will produce any responsive, non-privileged

    documents and communications that are in her possession, custody and control.


    REQUEST FOR PRODUCTION NO. 7

               All communications with any media outlet or reporter regarding the Complaint, Mr.
               Langrick, or the Alleged Sexual Assault.


    PLAINTIFF’S RESPONSE NO. 7


           Ms. Morrison objects that this request seeks irrelevant communications, it

    constitutes a “fishing expedition,” it is not reasonably calculated to lead to the discovery of

    admissible evidence and it trenches on Ms. Morrison’s rights of free expression. Ms.

    Morrison states, however, that she will produce, within the time period February 12, 2018

    forward, any responsive, non-privileged communications that are in her possession,

    custody and control.


    REQUEST FOR PRODUCTION NO. 8

               All documents and communications related to your efforts to obtain funding for litigation
               against Mr. Langrick, including, but not limited to, the GoFundMe campaign posted at the
               URL: https://www.gofund me.com/svldf .


    PLAINTIFF’S RESPONSE NO. 8


           Ms. Morrison objects to this request to the extent that it seeks documents protected

    by attorney-client privilege or the work product doctrine. Subject to and without waiving

    the foregoing specific objections, Ms. Morrison states that she will produce any responsive,

    non-privileged documents and communications that are in her possession, custody and

    control.
Case 1:18-cv-06127-CBA-RML Document 48-2 Filed 07/26/19 Page 6 of 9 PageID #: 506



    REQUEST FOR PRODUCTION NO. 9

             All documents and communications relating to any other claims of sexual assault, sexual
             harassment, or rape that you have ever made against any person other than Mr. Langrick .


    PLAINTIFF’S RESPONSE NO. 9


      Ms. Morrison objects to this request to the extent that it seeks documents protected by

    attorney-client privilege, the doctor-patient privilege or the work product doctrine. Subject

    to and without waiving the foregoing general and specific objections, and subject to an

    appropriate time frame limitation approved by the Court, Ms. Morrison states that she will

    produce any responsive, non-privileged communications that are in her possession, custody

    and control.


    REQUEST FOR PRODUCTION NO. 10

             All documents related to, supporting, or evidencing the allegation at Paragraph 7 of the
             Complaint that states: "the 2005 incident of sexual assault had a grievous, long-term impact
             on Ms. Morrison, psychologically and otherwise, including a severely damaging effect on
             her inter-personal life and her career trajectory."


    PLAINTIFF’S RESPONSE NO. 10

           Ms. Morrison strenuously objects that this request seeks documents that are

    irrelevant to her actual damage claims in her case-in-chief, as they have been clarified and

    significantly narrowed through various exchanges among the parties and the Court, and

    that it thus constitutes a cruel “fishing expedition,” invasive of Ms. Morrison’s privacy by

    the man (Mr. Langrick) who she considers to be her attacker based, inter alia, on Mr.

    Langrick’s own admissions in his pleadings herein.


    REQUEST FOR PRODUCTION NO. 11

             All documents evidencing traffic and visitor statistics for each of the following:
                   A. Your website at the URL: http://box2076.tem p.domai ns/ msunive I/;

                   B. Your blog on Medium at the URL : https://med i um.com/@monicamorrison ;

                   C. Your GoFundMe page at the URL: https://www.gofund me.com/svldf ;
Case 1:18-cv-06127-CBA-RML Document 48-2 Filed 07/26/19 Page 7 of 9 PageID #: 507




                  D. Your YouTube video, published on December 6, 2018 entitled "#Me Too, Now
                     What? What Happened to Me After I Spoke Up," at the                 URL:
                     https://www .youtube.com/watch?time conti n ue=2&v=6Keh VFJC EyO;

                  E. Your YouTube video published on December 6, 2018 entitled "What Would It
                     Mean      If     I     Signed     the   NDA,"        at    the    URL:
                     https://www.youtube.com/watch?v=5K78aXI UsU E;

                  F. Your blog post entitled "I Think About your Wife," at                  the   URL:
                     https://med i um.com/@monicamorrison/i-think-about-your-wife-
                     a68be8cb5c39 ;

                  G. Your blog post entitled "Someone Really Doesn't Want You To Read This," at
                     the URL : https://med i um.com/@monicamorrison/someone-really-doesnt-want-
                     you-to-read-this-42e29844fl 65 ;

                  H. Your blog post entitled "Lighting Up, Not Blacking Out," at the URL:
                     https://med ium.com/@mon icamorrison/lighting-up-not-blacking-out-
                     4f6ecf6b682f ;

                  I. Your blog post entitled "An Open Letter to Senator Gillibrand," at the URL:
                      https ://med i um .com/@monicamorrison/ an-open-letter-to-senator-gi 11 i brand-
                      76ac 141 e7354;

                  J.    Your blog post entitled "I Am The Mud," at the                            URL:
                       https://medi um .com/everyday-alchemy/i-am-the-mud-a58e0b 7f61d7;

                  K. Your blog post entitled "I Am Not Sorry," at                   the           URL:
                     https://med i um.com/@monicamorrison/i-am-not-sorry-da048f09cece ;

                  L. Your blog post entitled "An Imaginary Rap Battle With My Rapist," formerly
                     on your Medium blog at the URL: https://med i um.com/@monicamorrison ;

                  M. You post entitled "Rape on the Blockchain,"                     at the       URL:
                     http ://box2076.temp.domains/ msun i ve 1/rape- on -the-blockchain/ ; and

                  N. . Your Vimeo           post     entitled       "Rapist,"      at     the      URL
                     https://vi meo.com/groups/51 0471 .


            These documents include but are not limited to those reflecting the total page views, unique
            visitors, and impressions.
Case 1:18-cv-06127-CBA-RML Document 48-2 Filed 07/26/19 Page 8 of 9 PageID #: 508



    PLAINTIFF’S RESPONSE NO. 11


           With respect to each of the fourteen subparts of Request for Production No.11, Ms.

    Morrison states that she will produce any responsive, non-privileged documents that are in

    her possession, custody and control.

    Dated: New York, New York
           May 22, 2019

                                           HENRY R. KAUFMAN, P.C.

                                                  /s/
                                           By Henry R. Kaufman
                                           Attorneys for Plaintiff
                                           Monica Morrison
                                           60 East 42nd Street, 47th Floor
                                           New York, NY 10165
                                           (212) 880-0842

    TO:

    Thomas A. Clare (admitted pro hac vice)
    Elizabeth M. Locke (admitted pro hac vice)
    Andrew C. Phillips (admitted pro hac vice)
    Shannon B. Timmann (admitted pro hac vice)
    CLARE LOCKE LLP
    10 Prince Street
    Alexandria, VA 22314
    Telephone: (202) 628-7400
    Email: tom@clarelocke.com
    Email: libby@clarelocke.com
    Email: andy@clarelocke.com
    Email: shannon@clarelocke.com
    Daniel A. Singer (DAS 0978)
    THE LAW OFFICES OF DANIEL A. SINGER PLLC
    New York, New York 10017
    Telephone: (212) 569-7853
    Email: dan@singerlaw.com

    Attorneys for Defendant-Counterclaimant
    Robert Langrick
Case 1:18-cv-06127-CBA-RML Document 48-2 Filed 07/26/19 Page 9 of 9 PageID #: 509




                                    CERTIFICATE OF S E R V I C E .

             I hereby certify that a true and correct copy of Plaintiff's First Set of Requests for
      Production of Documents to Defendant Robert Langrick in the above captioned matter was served
      on the below counsel of record on May 22, 2019, in accordance with the Rules of Civil
      Procedure:


    Thomas A. Clare (admitted pro hac vice)
    Elizabeth M. Locke (admitted pro hac vice)
    Andrew C. Phillips (admitted pro hac vice)
    Shannon B. Timmann (admitted pro hac vice)
    CLARE LOCKE LLP
    10 Prince Street
    Alexandria, VA 22314
    Telephone: (202) 628-7400
    Email: tom@clarelocke.com
    Email: libby@clarelocke.com
    Email: andy@clarelocke.com
    Email: shannon@clarelocke.com
    Daniel A. Singer (DAS 0978)
    THE LAW OFFICES OF DANIEL A. SINGER PLLC
    New York, New York 10017
    Telephone: (212) 569-7853
    Email: info@dasingerlaw.com

      Attorneys for Defendant Robert Langrick


      Dated: May 22, 2019                               By: /s/ Henry R. Kaufman
                                                             Henry R. Kaufman
                                                             Attorney for Plaintiff and
                                                             Counterclaim Defendant Morrison
